UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C.20549 Form10-Q (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2008 or £ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-50805 Hines Real Estate Investment Trust, Inc. (Exact Name of Registrant as Specified in its Charter) Maryland 20-0138854 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 2800 Post Oak Boulevard Suite5000 Houston, Texas 77056-6118 (Address of principal executive offices) (Zip code) Registrant’s telephone number, including area code: (888)220-6121 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filer o Accelerated Filer o Non-accelerated filer ý Smaller Reporting Company o Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No x As of November 10, 2008, 205.1 million shares of the registrant’s common stock were outstanding. TABLE OF CONTENTS PARTI– FINANCIAL INFORMATION Item1. Consolidated Financial Statements (Unaudited) Condensed Consolidated Balance Sheets 2 Condensed Consolidated Statements of Operations 3 Condensed Consolidated Statement of Shareholders’ Equity 4 Condensed Consolidated Statements of Cash Flows 5 Notes to the Condensed Consolidated Financial Statements 6 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 Item3. Quantitative and Qualitative Disclosures About Market Risk 38 Item4T. Controls and Procedures 38 PARTII– OTHER INFORMATION Item 1A. Risk Factors 39 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 39 Item 4. Submission of Matters to a Vote of Security Holders 39 Item6. Exhibits 40 SIGNATURES Certification Certification Certification of CEO & CFO pursuant to Section 906 1 PARTI FINANCIAL INFORMATION Item1.Consolidated Financial Statements. HINES REAL ESTATE INVESTMENT TRUST, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) September 30, 2008 December 31, 2007 (In thousands, except per share amounts) ASSETS Investment property, net $ 2,267,561 $ 1,798,924 Investments in unconsolidated entities 330,404 361,157 Cash and cash equivalents 184,659 152,443 Restricted cash 7,830 3,463 Distributions receivable 7,281 6,890 Tenant and other receivables 47,124 28,518 Intangible lease assets, net 372,731 296,766 Deferred leasing costs, net 42,859 34,954 Deferred financing costs, net 7,758 7,638 Other assets 3,903 12,870 TOTAL ASSETS $ 3,272,110 $ 2,703,623 LIABILITIES AND SHAREHOLDERS’ EQUITY Liabilities: Accounts payable and accrued expenses $ 90,454 $ 66,267 Due to affiliates 4,746 8,968 Intangible lease liabilities, net 118,279 79,465 Other liabilities 16,885 17,128 Interest rate swap contracts 41,388 30,194 Participation interest liability 38,732 26,771 Distributions payable 31,773 24,923 Notes payable 1,510,018 1,216,631 Total liabilities 1,852,275 1,470,347 Commitments and contingencies (Note 9) Shareholders’ equity: Preferred shares, $.001par value; 500,000 preferred shares authorized, none issued or outstanding as of September 30, 2008 and December 31, 2007 — — Common shares, $.001par value; 1,500,000 common shares authorized as of September 30, 2008 and December 31, 2007; 195,136 and 159,409 common shares issued and outstanding as of September 30, 2008 and December 31, 2007, respectively 195 159 Additional paid-in capital 1,611,088 1,358,523 Accumulated deficit (198,236 ) (137,915 ) Accumulated other comprehensive income 6,788 12,509 Total shareholders’ equity 1,419,835 1,233,276 TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $ 3,272,110 $ 2,703,623 See notes to the condensed consolidated financial statements. 2 HINES REAL ESTATE INVESTMENT TRUST, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS For the Three and Nine Months Ended September 30, 2008 and 2007 (UNAUDITED) Three Months Ended September 30, Nine Months Ended September 30, 2008 2007 2008 2007 (In thousands, except per share amounts) Revenues: Rental revenue $ 81,938 $ 45,536 $ 225,016 $ 110,142 Other revenue 6,964 4,151 19,240 7,498 Total revenues 88,902 49,687 244,256 117,640 Expenses: Property operating expenses 23,849 13,906 63,974 30,739 Real property taxes 11,477 7,430 33,099 18,149 Property management fees 1,891 1,135 5,263 2,797 Depreciation and amortization 32,888 20,187 90,485 44,828 Asset management and acquisition fees 6,229 10,883 23,923 22,014 Organizational and offering expenses 34 1,614 3,647 5,115 General and administrative expenses 1,545 839 4,637 2,989 Total expenses 77,913 55,994 225,028 126,631 Income (loss) before other income (expenses), income tax expense and income allocated to minority interests 10,989 (6,307 ) 19,228 (8,991 ) Other income (expenses): Equity in losses of unconsolidated entities, net (2,263 ) (5,029 ) (6,379 ) (6,922 ) Loss on derivative instruments, net (10,530 ) (21,252 ) (11,194 ) (5,405 ) Gain (loss) on foreign currency transactions — — (2 ) 134 Interest expense (22,153 ) (12,146 ) (61,105 ) (31,979 ) Interest income 903 1,317 2,513 4,178 Loss before income tax expense and income allocated to minority interests (23,054 ) (43,417 ) (56,939 ) (48,985 ) Provision for income taxes (726 ) (247 ) (1,191 ) (580 ) Income allocated to minority interests (816 ) (286 ) (2,191 ) (680 ) Net loss $ (24,596 ) $ (43,950 ) $ (60,321 ) $ (50,245 ) Basic and diluted loss per common share: Loss per common share $ (0.13 ) $ (0.31 ) $ (0.34 ) $ (0.43 ) Weighted average number of common shares outstanding 192,012 143,386 178,613 116,037 See notes to the condensed consolidated financial statements. 3 HINES REAL ESTATE INVESTMENT TRUST, INC. CONDENSED CONSOLIDATED STATEMENT OF SHAREHOLDERS’ EQUITY For the Nine Months Ended September 30, 2008 (UNAUDITED) Common Shares Amount Additional Paid-In Capital Accumulated Deficit Accumulated Other Comprehensive Income Shareholders’ Equity (In thousands) BALANCE, January 1, 2008 159,409 $ 159 $ 1,358,523 $ (137,915 ) $ 12,509 $ 1,233,276 Issuance of common shares 39,469 40 413,758 — — 413,798 Redemption of common shares (3,742 ) (4 ) (35,827 ) — — (35,831 ) Distributions declared — — (84,920 ) — — (84,920 ) Selling commissions and dealer manager fees — — (32,316 ) — — (32,316 ) Other offering costs — — (4,206 ) — — (4,206 ) Shares tendered for redemption — — (3,924 ) — — (3,924 ) Comprehensive loss: Net loss — — — (60,321 ) — Other comprehensive loss— Foreign currency translation adjustment — (5,721 ) Total comprehensive loss — (66,042 ) BALANCE, September 30, 2008 195,136 $ 195 $ 1,611,088 $ (198,236 ) $ 6,788 $ 1,419,835 See notes to the condensed consolidated financial statements. 4 HINES REAL ESTATE INVESTMENT TRUST, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2008 and 2007 (UNAUDITED) Nine Months Ended September 30, 2008 2007 CASH FLOWS FROM OPERATING ACTIVITIES: (In thousands) Net loss $ (60,321 ) $ (50,245 ) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation and amortization 91,314 46,139 Non-cash compensation expense 22 19 Equity in losses of unconsolidated entities 6,379 6,922 Distributions received from unconsolidated entities 1,663 — Income allocated to minority interests 2,191 680 Accrual of organizational and offering expenses 3,647 5,115 Loss (gain) on foreign currency transactions 2 (134 ) Loss on derivative instruments, net 11,194 5,405 Net change in operating accounts (23,141 ) 1,877 Net cash provided by operating activities 32,950 15,778 CASH FLOWS FROM INVESTING ACTIVITIES: Investment in unconsolidated entities — (86,851 ) Distributions received from unconsolidated entities in excess of equity in earnings 20,042 17,880 Investments in property (423,601 ) (837,173 ) Investments in master leases (1,917 ) (6,968 ) Master lease rent receipts 5,760 3,919 Settlement of foreign currency hedge — 939 Increase in restricted cash (4,463 ) (3,535 ) Increase in acquired lease intangibles, net (97,910 ) (72,091 ) Net cash used in investing activities (502,089 ) (983,880 ) CASH FLOWS FROM FINANCING ACTIVITIES: Decrease in other liabilities (1,371 ) (1,735 ) Proceeds from issuance of common stock 369,368 696,143 Redemption of common shares (35,831 ) (4,569 ) Payments of selling commissions and dealer manager fees (32,976 ) (62,077 ) Payments of organizational and offering expenses (10,084 ) (15,366 ) Distributions paid to shareholders and minority interests (36,572 ) (18,862 ) Proceeds from notes payable 520,000 792,415 Payments on notes payable (269,444 ) (389,664 ) Additions to deferred financing costs (1,460 ) (5,440 ) Payments related to interest rate swap contracts — (731 ) Net cash provided by financing activities 501,630 990,114 Effect of exchange rate changes on cash (275 ) 671 Net change in cash and cash equivalents 32,216 22,683 Cash and cash equivalents, beginning of period 152,443 23,022 Cash and cash equivalents, end of period $ 184,659 $ 45,705 See notes to the condensed consolidated financial statements 5 HINES REAL ESTATE INVESTMENT TRUST, INC. NOTESTO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS For the Three and Nine Months Ended September 30, 2008 and 2007 (UNAUDITED) 1.Organization The accompanying interim unaudited condensed consolidated financial information hasbeen prepared according to the rules and regulations of the Securities and ExchangeCommission. Certain information and footnote disclosures normally included infinancial statements prepared in accordance with accounting principles generallyaccepted in the United States of America (“GAAP”) have been condensed or omittedaccording to such rules and regulations. For further information, refer to thefinancial statements and footnotes for the year ended December31, 2007 includedin Hines Real Estate Investment Trust, Inc.’s Annual Report on Form10-K.In the opinion of management, all adjustments and eliminations, consisting only ofnormal recurring adjustments, necessary to present fairly and in conformity with GAAPthe financial position of Hines Real Estate Investment Trust, Inc. as ofSeptember 30, 2008 and December31, 2007, and the results of operations for the three and nine months ended September 30, 2008 and 2007, and cashflows for nine months ended September 30, 2008 and 2007 have been included. Theresults of operations for such interim periods are not necessarily indicative of theresults for the full year. Hines Real Estate Investment Trust, Inc., a Maryland corporation (“Hines REIT” and, together with its consolidated subsidiaries, the “Company”), was formed on August5, 2003 under the General Corporation Law of the state of Maryland for the purpose of engaging in the business of investing in and owning interests in real estate. Beginning with its taxable year ended December 31, 2004, the Company operated and intends to continue to operate in a manner to qualify as a real estate investment trust (“REIT”) for federal income tax purposes. The Company is structured as an umbrella partnership REIT under which substantially all of the Company’s current and future business is and will be conducted through its majority-owned subsidiary, Hines REIT Properties, L.P. (the “Operating Partnership”). Hines REIT is the sole general partner of the Operating Partnership. Subject to certain restrictions and limitations, the business of the Company is managed by Hines Advisors Limited Partnership (the “Advisor”), an affiliate of Hines Interests Limited Partnership (“Hines”), pursuant to the advisory agreement the Company entered into with the Advisor. Public Offerings Hines REIT commenced its initial public offering on June18, 2004 through which it raised $527.5 million. The Company commenced its second public offering on June19, 2006through which it raised approximately $1.5 billion of gross proceeds prior to its expiration on June 30, The Company commenced its third public offering (the “Third Offering”) on July 1, 2008 pursuant to which it is offering up to $3.5 billion in shares of common stock including $500.0 million in shares of common stock under its dividend reinvestment plan.As of September 30, 2008, Hines REIT had raised $75.1 million in proceeds through the Third Offering. In addition, from October 1 through November 10, 2008, Hines REIT received gross offering proceeds of approximately $50.4million from the sale of 4.8 million common shares. Hines REIT contributes all net proceeds from its public offerings to the Operating Partnership in exchange for partnership units in the Operating Partnership. As of September 30, 2008 and December31, 2007, Hines REIT owned a 97.4% and 97.6%, respectively, general partner interest in the Operating Partnership, respectively. Minority Interests Hines 2, an affiliate of Hines, owned a 0.6% and 0.7% interest in the
